Title: From George Washington to Lafayette, 15 August 1787
From: Washington, George
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de



My dear Marqs,
Philadelphia August 15th 1787

Altho’ the business of the Fœderal Convention is not yet clos’d, nor I, thereby, enabled to give you an account of its proceedings;

yet, the opportunity afforded by Commodore Paul Jones’ Return to France is too favourable for me to omit informing you, that the present expectation of the members is, that it will end about the first of next month; when, or as soon after as it shall be in my power, I will communicate the result of our long deliberation to you.
News paper acct inform us that the Session of the Assembly of Notables is ended. and you have had the goodness (in your letter of the 5th of May) to communicate some of the proceedings to me, among which is that of the interesting motion made by yourself respecting the expenditure of public money by Monsr de Callonne, and the consequence thereof. The patriotism with which this Nation was dictated throws a lustre on the action which cannot fail to dignify the Author, and I sincerely hope with you, that much good will result from the deliberations of so respectable a Council, I am not less ardent in my wish that you may suceed in your plan of toleration in religeous matters. Being no bigot myself to any mode of worship, I am disposed to endulge the professors of Christianity in the church, that road to heaven which to them shall seem the most direct plainest easiest and least liable to exception.
Had not the account of your recovery accompanied that of your indisposition I should have felt many anxious and painful moments from the recital of the former. but let the first admonish you, my dear Marquis, against application too intense. This may disqualify you for the laudable pursuits to which zeal for the good of your Country and the honor of human nature may prompt you, and which may prove injurious both to yourself and it.
The politicians of this Country hardly know what to make of the present situation of European affairs. If serious consequences do not follow the blood which has been shed in the United Netherlands these people will certainly have acted differently from the rest of Mankind; and in another quarter one would think their could hardly be so much Smoke without some fire between the Russian and Turk. Should these disputes kindle the flame of war it is not easy to prescribe bounds to its extention or effect. The disturbances in Massachusetts have subsided; but there are seeds of discontent in every part of this Union; ready to produce other disorders if the wisdom of the present Convention

should not be able to devise, and the good sense of the people be found ready to adopt a more vigerious, and energetic government, than the one under which we now live—for the present, from experience, has been found too feeble, and inadequate to give that security which our liberties and property render absolutely assential, and which the fulfilment of public faith loudly requires. Vain is it to look for respect from a broad, or tranquillity at home—vain is it to murmur at the detention of our Western Posts—or complain of the restriction of our commerce—vain are the attempts to remedy the evil complained of by Mr Dumas to discharge the interest due on foreign loans, or satisfy the claims of foreign officers, the neglect of doing which is a high impeachment of our National character, and is hurtful to the feelings of every well wisher to this Country—in and out of it—vain is it to talk of chastising the Algirenes, or doing ourselves Justice in any other respect, till the wisdom and force of the Union can be more concentred & better applied.
In what accountable terms, My dear Marquis, shall I express or convey to you, my thanks for the Malteses asses. Believe me, however, when I assure you, that your friendship in this respect has embarrassed me not a little for with much truth I can declare that nothing was further from my thoughts than to make you more then the medium of application or to saddle you with more than the first advance in obtaining them thro’ you alone, I was enabled to accomplish this matter, and the desire of introducing animals of so much use into this Country prompted me to accept of your influence with admiral de Suffran, to whom, If I am under obligation, you would do me a singular favour to make my acknowledgments acceptable. With sentiments of the highest respect, and most perfect regard for Madam de la Fayette and the rest of your family and with the most Affecte attachment to you. I am ever, yours—

G. Washington.

